Citation Nr: 1819660	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to a traumatic brain injury (TBI) and as secondary to service-connected disorders.

5.  Entitlement to service connection for a weight gain disorder, to include as due to a TBI and as secondary to service-connected disorders.

6.  Entitlement to service connection for a memory loss disorder, to include as due to a TBI and as secondary to service-connected disorders.

7.  Entitlement to service connection for bilateral lower extremity scarring and as secondary to service-connected disorders.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Son


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1977 to January 1980 and in the U.S. Marine Corps from May 1982 to June 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Cleveland, Ohio, Regional Office (RO). In February 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In May 2016 and February 2017, the Board remanded the appeal.

The record indicates that the Veteran submitted a notice of disagreement (NOD) with the effective date of the grant of service connection and the initial rating for both hypertension and bilateral hearing loss, as well as the denial of service connection for type II diabetes mellitus, right and left knee disorders, obstructive sleep apnea, thoracolumbar spine osteoarthritis, and an unspecified respiratory disorder. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in November and December 2017 statements from the Veteran's children and ex-spouse, as well as a January 2018 private psychological examination, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

The issues of service connection for an acquired psychiatric disorder, a weight gain disorder, a memory loss disorder, and bilateral lower extremity scarring are in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Tinnitus was caused by in-service noise exposure.

2.  CAD, status-post coronary artery bypass grafting (CABG), was caused by service-connected hypertension.

3.  Migraine headaches originated during service and have continued since that time.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  The criteria for service connection for CAD, status-post CABG have been met. 38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2017).

3.  The criteria for service connection for migraine headaches have been met. 38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus and migraine headaches are "chronic diseases" listed under 38 C.F.R. § 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015); see also M21-1 Adjudication Procedures Manual, III.iv.4.N.1.d. Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as chronic diseases, tinnitus and migraine headaches will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

A.  Tinnitus

The report of the September 2017 VA audiological examination states that the Veteran has had constant, bilateral tinnitus since service. The Veteran is competent to assert continuing symptoms since service. The examiner opined that the Veteran's tinnitus was at least as likely as not due to in-service noise exposure. Therefore, service connection is warranted and the claim is granted.

B.  CAD

The Veteran has been diagnosed with CAD, status-post CABG. In the report of a July 2013 VA ischemic heart disease examination, the examiner opined that the Veteran's heart disease was likely caused by a variety of factors, including his service-connected hypertension. Therefore, service connection for CAD, status-post CABG is warranted on a secondary basis and the claim is granted.




C.  Headache Disorder

The Veteran's service treatment records contain several complaints of and treatment for headaches, including some with blurred vision. Available VA treatment records indicate complaints of headaches since 2005. Statements from the Veteran's ex-spouse and children indicate a long history of complaints of headaches. In January 2018, the Veteran underwent a private examination where he was diagnosed with migraine headaches and tension headaches. The examiner opined that the Veteran's migraine headaches began in service and have continued since that time.

A July 2013 VA medical opinion states that the Veteran was diagnosed with headaches in March 1984, but the examiner then stated he had no diagnosis of headaches and opined that that his "condition of no diagnosis of headaches is less likely than not (less than 50 percent probability) first manifested during his military service as the tension-migraine type headaches treated in 1979 and also in 1984 because there is no current headache condition." This opinion is inadequate. The Veteran was not afforded an examination or in any way contacted as part of the examination process. Instead, the opinion was rendered solely on the available records. Additionally, the examiner provided a negative nexus opinion for no diagnosis despite stating a diagnosis of headaches in March 1984. Therefore, this opinion is of no probative value.

As the only probative evidence indicates that the Veteran had migraine headaches beginning in service and that they have continued since that time and a private physician stated that the Veteran's in-service complaint of headaches was the beginning of his current migraine headache disorder, service connection is warranted and the claim is granted.




ORDER

Service connection for tinnitus is granted.

Service connection for CAD status-post CABG is granted.

Service connection for migraine headaches is granted.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

The file contains evidence that the Veteran had a concussion in service. Remand is necessary to afford the Veteran a TBI examination to determine whether he had an in-service TBI and, if so, whether he has any residuals, including an acquired psychiatric disorder, memory loss, or weight gain WHICH MANIFESTED AS A PHYSIOLOGICAL DISABILITY WITHIN THE MEANING OF APPLICABLE LAW AND REGULATION.

Remand is also necessary to obtain secondary service connection opinions for an acquired psychiatric disorder, memory loss, weight gain, and bilateral lower extremity scarring, and to obtain a new direct service connection opinion as to an acquired psychiatric disorder as the July 2013 opinion was based on an inaccurate statement.

2.  Schedule the Veteran for a VA TBI examination with an appropriate medical professional to obtain an opinion as to whether the Veteran had a TBI in service and, if so, whether he has any residuals. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran had a TBI in service.

b.  whether the Veteran has any TBI residuals.

c.  whether each diagnosed acquired psychiatric disorder is a residual of a TBI.

d.  whether memory loss is a residual of a TBI.

e.  whether weight gain is a residual of a TBI; AND IF SO, WHETHER IT HAS MANIFESTED IN ANY OTHER PHYSIOLOGICAL DISABILITY.

The examiner's attention is drawn to the following:

*Service treatment records:
	
--July 1976 physical examination for service entrance where the only notation was for non-symptomatic scoliosis. VBMS Entry 1/29/2008 Volume 1, p. 46-47. 

--July 1976 report of medical history where the Veteran did not report any disorders, complaints, or medical history. VBMS Entry 1/29/2008 Volume 2, p. 11-12.

--July 1977 treatment records indicating treatment for chest pain that had been going on for a year and stating that it was likely psychosomatic pain and that he was provided a mental hygiene consult where a past history of hyperventilation was noted, a provisional diagnosis of anxiety was noted, and stating a diagnosis of transient situational disturbance. VBMS Entry 1/29/2008 Volume 1, p. 5-7, 45.

--October 1979 physical examination for service separation from the Army where it was indicated that the Veteran was normal for everything. VBMS Entry 1/29/2008 Volume 1, p. 57.

--October 1979 report of medical history where the only notations were that the Veteran wore glasses and that he had a penicillin allergy. VBMS Entry 1/29/2008 Volume 2, p. 2-3.

--March 1982 physical examination for service entrance into the Marine Corps where the only notations were for a vaccination scar, circumcision scar, a tattoo, penicillin allergy, and vision problems. VBMS Entry 6/29/2007 Volume 1, p. 2-3

--March 1982 report of medical history where the only notations were that he was allergic to penicillin and wore glasses. VBMS Entry 6/29/2007 Volume 1, p. 26-27.

--June 1982 record for dental treatment where the Veteran indicated that he had a recent concussion and major weight gain. VBMS Entry 1/29/2008 Volume 1, p. 35.

--August 1983 record indicating that the Veteran had gained weight and was having weight control problems. VBMS Entry 6/29/2007 Volume 2, p. 13.

--April and May 1984 records indicating that the Veteran was recommended for service separation due to an inability to conform to weight requirements. VBMS Entry 6/29/2007 Volume 3, p. 2-6; VBMS Entry 1/29/2008 Volume 3, p. 10-11, 17-18.

--May 1984 physical examination for service separation from the Marine Corps where the only notations were of circumcision and vaccination scars and that he had essential borderline hypertension with increased stress. VBMS Entry 6/29/2007 Volume 1, p. 24-25.

*December 1997 private treatment record indicating treatment for anxiety. VBMS Entry 3/31/2003, p. 5.

*January 1999 private treatment record indicating that the Veteran had chest tightness with anxiety. VBMS Entry 9/4/2007, p. 9.

*September 1999 and October 2000 private treatment records indicating treatment for anxiety and depression. VBMS Entry 3/30/2001, p. 4-5.

*January 2005 VA treatment record indicating that the Veteran had depression and anxiety. VBMS Entry 9/4/2007, p. 66.

*June 2007 Application for Compensation where the Veteran reported falling when he was completing an obstacle course in the Marine Corps and receiving a concussion. He indicated that his weight gain and memory loss began after that incident. 

*June 2007 VA treatment record indicating that the Veteran had depression and borderline personality disorder. VBMS Entry 8/14/2007, p. 1.

*June 2007 VA treatment record indicating that the Veteran was hospitalized for depressed mood and suicidal ideation; he was diagnosed with adjustment disorder. VBMS Entry 8/14/2007, p. 11-12.

*April 2008 VA treatment record stating that the Veteran had depression. VBMS Entry 5/1/2008, p. 1.

*July 2009 VA Form 9 where the Veteran stated that he had a concussion and anxiety while in the Marine Corps.

*January 2010 VA treatment record stating that the Veteran had "an abnormal MRI of the brain and a CT scan was also performed of the brain, which showed a benign cyst without evidence of subdural he[ma]toma." VBMS Entry 8/23/2017, p. 804.

*February 2010 VA treatment record stating that the Veteran had a medical history which included diagnoses of major depression and borderline personality disorder. VBMS Entry 7/19/2013, p. 208.

*June 2010 private treatment record stating that the Veteran did not have memory loss. VBMS Entry 2/26/2016, p. 8.

*July 2010 VA treatment record stating that the Veteran's mental status examination was at baseline but that he still had some residual depression and discouragement. The clinician stated that "[m]uch of this is due to his continuing legal status as a sex offender." VBMS Entry 7/19/2013, p. 185.

*January 2012 VA treatment record stating psychiatric symptoms including memory changes. VBMS Entry 7/19/2013, p. 105.

*November 2012 VA treatment record stating a diagnosis of major depressive disorder vs. dysthymia and anxiety NOS. VBMS Entry 7/19/2013, p. 58.

*March 2013 VA treatment record stating diagnoses of major depressive disorder vs. dysthymia and anxiety NOS. VBMS Entry 5/24/2016, p. 283.

*July 2013 VA mental disorders examination where the Veteran "described variable memory which he attributes to headaches" and where he was diagnosed with major depressive disorder and anxiety disorder NOS.

*February 2015 VA treatment record stating diagnoses of major depressive disorder and anxiety, unspecified. VBMS Entry 5/24/2016, 225.

*March 2015 VA treatment record where the Veteran asked why his psychiatrist had not diagnosed him with PTSD and stated that he could not talk about any in-service trauma because it was classified, but did report "being on a mission where two of his group were shot as they got off the helicopter with him." VBMS Entry 2/26/2016, p. 23.

*August 2015 VA treatment record stating that the Veteran had an average memory; that he reported short-term memory problems, occasional long-term memory problems, and concentration problems; had a history of a diagnosis of PTSD; that he had civilian trauma in 2007; and stating diagnoses of PTSD, major depressive disorder (recurrent), and panic disorder with agoraphobia. VBMS Entries 2/26/2016, p. 32-35; 2/26/2016 (part 2) p. 3.

*February 2016 Board hearing where the Veteran testified that he fell in Marine Corps basic training and was unconscious for 6 days. He stated that that is when his psychiatric symptoms and memory loss began, and that his psychiatric symptoms caused his weight gain.

*February 2016 letter from the Veteran's VA psychiatrist stating that he had PTSD and major depressive disorder.

*February 2016 Statement in Support of Claim for PTSD from the Veteran about in-service fear and a panic attack before his reported fall. 

*March 2016 statement from the Veteran's ex-spouse stating that they were married in 1978 and he received a concussion while doing an obstacle course in 1982 and afterward became irritable and isolated and then began to gain weight which resulted in him being separated from the Marine Corps.

*April 2016 VA treatment record stating that the Veteran had a grossly intact memory, was morbidly obese, and had diagnoses of PTSD and major depressive disorder. VBMS Entry 5/24/2016, 46.

*July 2016 VA treatment record stating that the Veteran had a grossly intact memory. VBMS Entry 4/5/2017, p. 37.

*August 2016 VA treatment record stating that the Veteran weighed over 370 pounds and was seeing a nutritionist to lose weight. VBMS Entry 8/23/2017, p. 133.

*October 2016 and May 2017 VA treatment records stating that the Veteran had a grossly intact memory. VBMS Entry 8/23/2017, p. 65, 126.

*November 2016 VA treatment record indicating that the Veteran weighed over 380 pounds.

*January 2017 VA treatment record stating diagnoses of PTSD and major depressive disorder. VBMS Entry 4/5/2017, p. 4.

*August 2017 VA treatment record stating diagnoses of panic disorder and persistent depressive disorder. VBMS Entry 8/23/2017, p. 2.

*November 2017 letter from the Veteran's daughter about the Veteran's psychiatric symptoms and stating that her mom told her the Veteran's symptoms started after he was in the military. VBMS Entry 2/16/2008, p. 41-42.

*December 2017 letter from the Veteran's ex-spouse stating that the Veteran received a concussion while in Marine Corps boot camp. VBMS Entry 2/16/2008, p. 121.

*December 2017 letter from the Veteran's son describing the Veteran's psychiatric symptoms and memory difficulty and stating that his mom told him the Veteran's symptoms started after service. VBMS Entry 2/16/2008, p. 37-38.

*December 2017 letter from the Veteran's ex-spouse describing his psychiatric symptoms and stating that the Veteran had weight gain in service and that the Veteran's psychiatric symptoms that began while he was in the Marine Corps and have continued ever since. VBMS Entry 2/16/2008, p. 39-40.

*January 2018 private medical opinion stating that the Veteran had major depressive disorder, moderate, recurrent, with anxious distress features, and that his disorder was aggravated by his service-connected hearing loss and hypertension and also stating that his psychiatric disorders began in service and continued uninterrupted to the present time. VBMS Entry 2/16/2008, p. 54.

*January 2018 private medical opinion stating that the Veteran's psychiatric disorders caused him to overeat causing him to gain weight and that depression is common in people with CAD. VBMS Entry 2/16/2008, p. 90-91.

3.  AFTER COMPLETING THE TBI EXAMINATION AND OBTAINING THE RELEVANT OPINIONS, return the file to the VA examiner who conducted the July 2013 VA mental disorders examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA mental disorders and posttraumatic stress disorder (PTSD) examinations to obtain an opinion as to the nature and etiology of each acquired psychiatric disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified acquired psychiatric disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

b.  whether each identified acquired psychiatric disorder was caused by any service-connected disorder.

c.  whether each identified acquired psychiatric disorder was aggravated by any service-connected disorder.

Service connection is now in effect for hearing loss, tinnitus, hypertension, CAD status-post CABG, and migraine headaches.

The examiner's attention is drawn to the following:

*Service treatment records:
	
--July 1976 physical examination for service entrance where the only notation was for non-symptomatic scoliosis. VBMS Entry 1/29/2008 Volume 1, p. 46-47. 

--July 1976 report of medical history where the Veteran did not report any disorders, complaints, or medical history. VBMS Entry 1/29/2008 Volume 2, p. 11-12.

--July 1977 treatment records indicating treatment for chest pain that had been going on for a year and stating that it was likely psychosomatic pain and that the Veteran was provided a mental hygiene consult where a past history of hyperventilation was noted, a provisional diagnosis of anxiety was noted, and stating a diagnosis of transient situational disturbance. VBMS Entry 1/29/2008 Volume 1, p. 5-7, 45.

--October 1979 physical examination for service separation from the Army where it was indicated that the Veteran was normal for everything. VBMS Entry 1/29/2008 Volume 1, p. 57.

--October 1979 report of medical history where the only notations were that the Veteran wore glasses and that he had a penicillin allergy. VBMS Entry 1/29/2008 Volume 2, p. 2-3.

--March 1982 physical examination for service entrance into the Marine Corps where the only notations were for a vaccination scar, circumcision scar, a tattoo, penicillin allergy, and vision problems. VBMS Entry 6/29/2007 Volume 1, p. 2-3

--March 1982 report of medical history where the only notations were that he was allergic to penicillin and wore glasses. VBMS Entry 6/29/2007 Volume 1, p. 26-27.

--May 1984 physical examination for service separation from the Marine Corps where the only notations were of circumcision and vaccination scars and that he had essential borderline hypertension with increased stress. VBMS Entry 6/29/2007 Volume 1, p. 24-25.

*December 1997 private treatment record indicating treatment for anxiety. VBMS Entry 3/31/2003, p. 5.

*January 1999 private treatment record indicating that the Veteran had chest tightness with anxiety. VBMS Entry 9/4/2007, p. 9.

*September 1999 and October 2000 private treatment records indicating treatment for anxiety and depression. VBMS Entry 3/30/2001, p. 4-5.

*January 2005 VA treatment record indicating that the Veteran had depression and anxiety. VBMS Entry 9/4/2007, p. 66.

*June 2007 VA treatment record indicating that the Veteran had depression and borderline personality disorder. VBMS Entry 8/14/2007, p. 1.

*June 2007 VA treatment record indicating that the Veteran was hospitalized for depressed mood and suicidal ideation; he was diagnosed with adjustment disorder. VBMS Entry 8/14/2007, p. 11-12.

*April 2008 VA treatment record stating that the Veteran had depression. VBMS Entry 5/1/2008, p. 1.

*July 2009 VA Form 9 where the Veteran stated that he had a concussion and anxiety while in the Marine Corps.

*February 2010 VA treatment record stating that the Veteran had a medical history which included diagnoses of major depression and borderline personality disorder. VBMS Entry 7/19/2013, p. 208.

*July 2010 VA treatment record stating that the Veteran's mental status examination was at baseline but that he still had some residual depression and discouragement. The clinician stated that "[m]uch of this is due to his continuing legal status as a sex offender." VBMS Entry 7/19/2013, p. 185.

*January 2012 VA treatment record stating psychiatric symptoms including memory changes. VBMS Entry 7/19/2013, p. 105.

*November 2012 VA treatment record stating a diagnosis of major depressive disorder vs. dysthymia and anxiety NOS. VBMS Entry 7/19/2013, p. 58.

*March 2013 VA treatment record stating diagnoses of major depressive disorder vs. dysthymia and anxiety NOS. VBMS Entry 5/24/2016, p. 283.

*July 2013 VA mental disorders examination where the Veteran "described variable memory which he attributes to headaches" and where he was diagnosed with major depressive disorder and anxiety disorder NOS.

*February 2015 VA treatment record stating diagnoses of major depressive disorder and anxiety, unspecified. VBMS Entry 5/24/2016, 225.

*March 2015 VA treatment record where the Veteran asked why his psychiatrist had not diagnosed him with PTSD and stated that he could not talk about any in-service trauma because it was classified, but did report "being on a mission where two of his group were shot as they got off the helicopter with him." VBMS Entry 2/26/2016, p. 23.

*August 2015 VA treatment record stating that the Veteran had an average memory; that he reported short-term memory problems, occasional long-term memory problems, and concentration problems; had a history of a diagnosis of PTSD; that he had civilian trauma in 2007; and stating diagnoses of PTSD, major depressive disorder (recurrent), and panic disorder with agoraphobia. VBMS Entries 2/26/2016, p. 32-35; 2/26/2016 (part 2) p. 3.

*February 2016 Board hearing where the Veteran testified that he fell in Marine Corps basic training and was unconscious for 6 days. He stated that that is when his psychiatric symptoms and memory loss began, and that his psychiatric symptoms caused his weight gain.

*February 2016 letter from the Veteran's VA psychiatrist stating that he had PTSD and major depressive disorder.

*February 2016 Statement in Support of Claim for PTSD from the Veteran about in-service fear and a panic attack before his reported fall. 

*March 2016 statement from the Veteran's ex-spouse stating that they were married in 1978 and he received a concussion while doing an obstacle course in 1982 and that afterward he became irritable and isolated and then began to gain weight which resulted in him being separated from the Marine Corps.

*April 2016 VA treatment record stating that the Veteran had diagnoses of PTSD and major depressive disorder. VBMS Entry 5/24/2016, 46.

*January 2017 VA treatment record stating diagnoses of PTSD and major depressive disorder. VBMS Entry 4/5/2017, p. 4.

*August 2017 VA treatment record stating diagnoses of panic disorder and persistent depressive disorder. VBMS Entry 8/23/2017, p. 2.

*November 2017 letter from the Veteran's daughter about the Veteran's psychiatric symptoms and stating that her mom told her the Veteran's symptoms started after he was in the military. VBMS Entry 2/16/2008, p. 41-42.

*December 2017 letter from the Veteran's son describing the Veteran's psychiatric symptoms and memory difficulty and stating that his mom told him the Veteran's symptoms started after service. VBMS Entry 2/16/2008, p. 37-38.

*December 2017 letter from the Veteran's ex-spouse describing his psychiatric symptoms and stating that the Veteran had weight gain in service and psychiatric symptoms that began while he was in the Marine Corps and have continued ever since. VBMS Entry 2/16/2008, p. 39-40.

*January 2018 private medical opinion stating that the Veteran had major depressive disorder, moderate, recurrent, with anxious distress features and that his disorder was aggravated by his service-connected hearing loss and hypertension and also stating that his psychiatric disorders began in service and continued uninterrupted to the present time. VBMS Entry 2/16/2008, p. 54.

*January 2018 private medical opinion stating that the Veteran's psychiatric disorders caused him to overeat causing him to gain weight and that depression is common in people with CAD. VBMS Entry 2/16/2008, p. 90-91.

4.  Schedule the Veteran for a VA scars examination to obtain an opinion as to the nature and etiology of bilateral lower extremity scarring. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether left and/or right lower extremity scars were caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

b.  whether left and/or right lower extremity scars were caused by any service-connected disorder.

c.  whether left and/or right lower extremity scars were aggravated by any service-connected disorder.

Service connection is now in effect for hearing loss, tinnitus, hypertension, CAD status-post CABG, and migraine headaches.

The examiner's attention is drawn to the following:

*May 2006 private emergency medical department admission where the Veteran had complaints of pain in his legs and left leg swelling. VBMS Entry 5/15/2006, p. 6, 10.

*June 2007 Application for Compensation where the Veteran reported that he got water blisters on his legs due to his service-connected heart disorder which caused bilateral lower extremity scars. He also reported he frequently bumped his shins on a gate while in service and had scars from that time.

*July 2009 VA Form 9 where the Veteran stated that he had leg scars from a 2 ton truck lift hitting him in service.

*February 2016 Board hearing where the Veteran testified that he would bump his legs frequently in service which caused scars and that he developed leg blisters caused by his CAD.

5.  AFTER COMPLETING THE TBI EXAMINATION AND OBTAINING THE RELEVANT OPINIONS, schedule the Veteran for appropriate VA examinations to obtain an opinion as to the nature and etiology of any memory loss and weight gain. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has a memory loss disorder.

b.  whether any identified memory loss disorder was caused by any service-connected disorder.

c.  whether any identified memory loss disorder was aggravated by any service-connected disorder.

d.  whether the Veteran has a weight gain disorder.

e.  whether any identified weight gain disorder was caused by any service-connected disorder.

f.  whether any identified weight gain disorder was aggravated by any service-connected disorder.

Service connection is now in effect for hearing loss, tinnitus, hypertension, CAD status-post CABG, and migraine headaches.

The examiner's attention is drawn to the following:

*Service treatment records:
	
--July 1976 physical examination for service entrance where the only notation was for non-symptomatic scoliosis. VBMS Entry 1/29/2008 Volume 1, p. 46-47. 

--July 1976 report of medical history where the Veteran did not report any disorders, complaints, or medical history. VBMS Entry 1/29/2008 Volume 2, p. 11-12.

--October 1979 physical examination for service separation from the Army where it was indicated that the Veteran was normal for everything. VBMS Entry 1/29/2008 Volume 1, p. 57.

--October 1979 report of medical history where the only notations were that the Veteran wore glasses and that he had a penicillin allergy. VBMS Entry 1/29/2008 Volume 2, p. 2-3.

--March 1982 physical examination for service entrance into the Marine Corps where the only notations were for a vaccination scar, circumcision scar, a tattoo, penicillin allergy, and vision problems. VBMS Entry 6/29/2007 Volume 1, p. 2-3

--March 1982 report of medical history where the only notations were that he was allergic to penicillin and wore glasses. VBMS Entry 6/29/2007 Volume 1, p. 26-27.

--June 1982 record for dental treatment where the Veteran indicated that he had a recent concussion and major weight gain. VBMS Entry 1/29/2008 Volume 1, p. 35.

--August 1983 record indicating that the Veteran had gained weight and was having weight control problems. VBMS Entry 6/29/2007 Volume 2, p. 13.

--April and May 1984 records indicating that the Veteran was recommended for service separation due to an inability to conform to weight requirements. VBMS Entry 6/29/2007 Volume 3, p. 2-6; VBMS Entry 1/29/2008 Volume 3, p. 10-11, 17-18.

--May 1984 physical examination for service separation from the Marine Corps where the only notations were of circumcision and vaccination scars and that he had essential borderline hypertension with increased stress. VBMS Entry 6/29/2007 Volume 1, p. 24-25.


*June 2007 Application for Compensation where the Veteran reported falling when he was completing an obstacle course in the Marine Corps and receiving a concussion. He indicated that his weight gain and memory loss began after that incident. 

*June 2010 private treatment record stating that the Veteran did not have memory loss. VBMS Entry 2/26/2016, p. 8.

*January 2012 VA treatment record stating psychiatric symptoms including memory changes. VBMS Entry 7/19/2013, p. 105.

*July 2013 VA mental disorders examination where the Veteran "described variable memory which he attributes to headaches" and where he was diagnosed with major depressive disorder and anxiety disorder NOS.

*August 2015 VA treatment record stating that the Veteran had an average memory; that he reported short-term memory problems, occasional long-term memory problems, and concentration problems; had a history of a diagnosis of PTSD; that he had civilian trauma in 2007; and stating diagnoses of PTSD, major depressive disorder (recurrent), and panic disorder with agoraphobia. VBMS Entries 2/26/2016, p. 32-35; 2/26/2016 (part 2) p. 3.

*February 2016 Board hearing where the Veteran testified that he fell in Marine Corps basic training and was unconscious for 6 days. He stated that that is when his psychiatric symptoms and memory loss began, and that his psychiatric symptoms caused his weight gain.

*March 2016 statement from the Veteran's ex-spouse stating that they were married in 1978 and he received a concussion while doing an obstacle course in 1982 and that afterward he became irritable and isolated and then began to gain weight which resulted in him being separated from the Marine Corps.

*April 2016 VA treatment record stating that the Veteran had a grossly intact memory, was morbidly obese, and had diagnoses of PTSD and major depressive disorder. VBMS Entry 5/24/2016, 46.

*July 2016 VA treatment record stating that the Veteran had a grossly intact memory. VBMS Entry 4/5/2017, p. 37.

*August 2016 VA treatment record stating that the Veteran weighed over 370 pounds and was seeing a nutritionist to lose weight. VBMS Entry 8/23/2017, p. 133.

*October 2016 and May 2017 VA treatment records stating that the Veteran had a grossly intact memory. VBMS Entry 8/23/2017, p. 65, 126.

*November 2016 VA treatment record indicating that the Veteran weighed over 380 pounds.

*January 2017 VA treatment record stating diagnoses of PTSD and major depressive disorder. VBMS Entry 4/5/2017, p. 4.

*December 2017 letter from the Veteran's ex-spouse describing his psychiatric symptoms and stating that the Veteran had weight gain in service and psychiatric symptoms that began while he was in the Marine Corps and have continued ever since. VBMS Entry 2/16/2008, p. 39-40.

*January 2018 private medical opinion stating that the Veteran had major depressive disorder, moderate, recurrent, with anxious distress features and that his disorder was aggravated by his service-connected hearing loss and hypertension and also stating that his psychiatric disorders began in service and continued uninterrupted to the present time. VBMS Entry 2/16/2008, p. 54.

*January 2018 private medical opinion stating that the Veteran's psychiatric disorders caused him to overeat causing him to gain weight and that depression is common in people with CAD. VBMS Entry 2/16/2008, p. 90-91.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


